                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 PINE BLUFF DIVISION

ANTONIO WHITLOW
ADC #160565                                                                          PETITIONER

v.                              Case No. 5:17-cv-00331-KGB-PSH

WENDY KELLEY, Director
Arkansas Department of Correction                                                   RESPONDENT

                                              ORDER

       The Court has reviewed the Findings and Recommendation submitted by United States

Magistrate Judge Patricia S. Harris (Dkt. No. 19). No objections have been filed, and the time to

file objections has passed. After careful review, the Court concludes that the Findings and

Recommendation should be, and hereby are, approved and adopted in their entirety as this Court’s

findings in all respects (Dkt. No. 19). Accordingly, petitioner Antonio Whitlow’s petition for writ

of habeas corpus is dismissed with prejudice.

       When entering a final order adverse to a habeas corpus petitioner, the Court must issue or

deny a certificate of appealability. Rule 11 of the Rules Governing Section 2254 Cases. A

certificate of appealability may issue only if a petitioner has made a substantial showing of the

denial of a constitutional right. 28 U.S.C. § 2253(c)(1)-(2). In this case, there is no basis for this

Court to issue a certificate of appealability. Accordingly, a certificate of appealability is denied.

       So ordered this the 3rd day of October, 2018.

                                                       ____________________________________
                                                       Kristine G. Baker
                                                       United States District Judge
